Citation Nr: 0427014	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-18 743A	)	DATE
	)
	)


THE ISSUE

Whether the December 17, 1985 decision of the Board of 
Veterans' Appeals (Board) that denied service connection for 
low back disability on the basis of no new and material 
evidence, contained clear and unmistakable error. 



REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The moving party served on active duty from November 1954 to 
November 1957.  The moving party is the veteran.

This matter comes before the Board from a June 2003 motion 
from the moving party for revision or reversal on the grounds 
of clear and unmistakable error (CUE) of a December 17, 1985 
Board decision that denied service connection for a low back 
disability on the basis of no new and material evidence. 

In June 2003, the moving party, submitted additional evidence 
in support of his claim.  The applicable regulations provide 
that no new evidence will be considered in connection with 
the disposition of the motion and that the review for CUE 
must be based on the record and law in effect at the time of 
the decision.  38 C.F.R. §§ 20.1403(b), 20.1405(b) (2003).  
New or additional evidence must go to the RO for 
consideration to reopen a service connection claim.  


FINDINGS OF FACT


1.  In a December 1985 decision the Board denied service 
connection for degenerative joint disease of the spine.

2.  The correct facts were before the Board in December 1985 
and the Board's decision was supported by the evidence then 
of record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied.


CONCLUSION OF LAW


The December 17, 1985, decision of the Board did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400 -20.1411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Consequently, the provisions of the VCAA as well as 
VA's implementing regulations will not be addressed in this 
decision. 

Law and Regulations

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2003). 

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b) (2003).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2003). 

Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2003).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. §20.1403(e) (2003).

Factual Background

At the time of the December 1985 Board decision, the moving 
party's complete service medical records were not in the 
claims file.  The record at that time included an August 1974 
response from the National Personnel Records Center (NPRC) 
that service medical records were not available and had been 
destroyed in a 1973 fire at the NPRC.  As such, there was no 
report of his service enlistment examination.  However, 
unlike some other fire related cases, of record is the 
October 1957 separation examination, which shows normal 
clinical evaluation of the moving party's spine and other 
musculoskeletal system.  There was no mention of any back 
injury or symptomatology.

Also of record was a June 1974 VA examination report.  At 
that time the moving party reported history of low back pain, 
which he attributed to a back injury during service in 1955.  
He had recently undergone lumbar disc surgery in February 
1974.  The diagnosis was status post operative 
hemilaminectomy for herniated nucleus pulposus of L5-S1.  
There was no opinion the regarding etiology or onset of the 
back disability.  

In an August 1974 rating decision the RO denied service 
connection for a low back disability.  The rating board noted 
that service medical records were destroyed in a fire and 
that the available separation examination in 1957 was 
negative for reference to a back condition.  The RO 
determined that based on the evidence in the claims folder 
and the fact that it was unlikely that other records could be 
obtained, service connection must be denied.  

In September 1974, the moving party submitted medical 
statements from several private physicians.  Of some 
significance is a statement received in September 1974 from 
L.C.L., M.D. indicating treatment of the moving party for low 
back pain since 1959.  This statement was not accompanied by 
actual clinical records and no opinion was provided regarding 
etiology or onset.

The moving party submitted lay statements supporting his 
contention that he sustained a back injury during his active 
service and describing his post-service problems, including 
statements from friends and family.

In a June 1975 decision the Board denied service connection 
for a low back disability on the basis that a chronic back 
disorder was not manifested in service and an etiological 
relationship between the claimed back disorder in service and 
the post operative residuals had not been demonstrated. 

In an attempt to reopen his claim, the moving party submitted 
a statement from private physician Dr. L.C.L, received in 
September 1976, who reported that he initially treated the 
veteran for low back pain in March 1958 and at various 
intervals since that time.  This statement was not 
accompanied by actual clinical records or findings.  Again no 
opinion regarding the etiology or onset of the back pain was 
provided.

A second request for additional service medical records was 
made in April 1977.  At that time the RO received a fire-
damaged portion of the Report of Medical History taken at the 
time of the moving party's separation examination in October 
1957.  There was no indication of back complaints or 
disability.  Accompanying that record was a statement from 
NPRC to the effect that any remaining records had been 
destroyed by the fire.  

In a subsequent statement dated in August 1977, Dr. L.C.L 
indicated that the moving party was first treated for back 
pain in March 1958.  He related that the moving party gave a 
history of injuring his back helping to set up an artillery 
piece in 1955.  The examiner concluded that the moving 
party's present condition seemed to stem from this incident.  
The Board notes that this represents the first time that the 
private physician has related such history or provided 
opinion regarding etiology.

During a hearing held at the Board in Washington, D.C. in 
April 1978, the moving party testified regarding the 
circumstances surrounding his alleged back injury in service 
in 1955.  

Additional VA and private treatment records from 1974 through 
1978, show that the moving party was treated for low back 
pain resulting in surgery in February 1974.  The records did 
not ascribe any disability to service. 

In a July 1978 decision the Board noted the finality of the 
June 1975 Board decision, which denied service connection for 
low back disability.  The Board pointed out that when a claim 
is disallowed by the Board it may not thereafter be reopened 
and allowed and no claim based on the same factual basis 
shall be considered (38 USC 4004(b)).  The Board considered 
the private physician's medical opinion regarding treatment 
of the moving party since March 1958, the February 1974 
private hospitalization records, other private medical 
statements and VA records, and found that there were no 
objective findings of a herniated disc until 1974, more than 
16 years after separation, concluding that there was still no 
objective evidence of a chronic back disorder existing in 
service.  On that basis the Board determined that although 
additional evidence had been received since the 1975 Board 
decision, when considered in light of the other evidence on 
hand did not serve to establish that the veteran's current 
back disability originated or worsened in service.  

In response the moving party submitted an additional medical 
opinion from Dr. L.C.L. dated in May 1979.  At that time, the 
doctor indicated that he had been the moving party's family 
physician since childhood and first treated him for back pain 
in March 1958.  The back pain was attributed to an injury 
sustained in service and the physician concluded that the 
back pain for which he had treated the moving party over the 
years was due to an old injury and arthritis he incurred 
while in the service.  

According to the December 1985 Board decision the moving 
party testified during an August 1984 RO hearing (the 
transcript of which is no longer available) that he injured 
his back in service while on maneuvers in September 1955.  He 
said that he received medical treatment a few days later and 
was placed on quarters.  He added that he received treatment 
for his back problems periodically during the remainder of 
his active military service.  Beginning in January 1958, he 
received treatment from several private physicians for his 
back problems, one of which told him that he had arthritis.  
The moving party testified that he had surgery in 1974 for a 
disc disorder.  The moving party testified that he did not 
receive a medical examination on separation from service.  

Additional evidence includes lay statements from the moving 
party and other individuals, including two that served with 
the veteran.  These statements detail the veteran's physical 
health before during and subsequent to service.

Also of record is an August 1959 pre employment physical 
examination report, which was received in December 1984.  
This report is negative for complaints or findings of a back 
disorder.  The moving party was considered qualified for 
employment.  The Board notes that this report was signed by 
the moving party's private physician, L.C.L., M.D. 

Also of record are additional medical opinions from two 
private physicians.  The first was from Dr. L.C.L who 
indicated treatment of the moving party between 1958 and 1977 
for back pain attributable to an injury in service.  The 
second opinion, from M.A.C., M.D. noted treatment of the 
moving party's back pain since June 1985.  The physician 
noted that there was no record of spinal problems prior to 
service and that the moving party attributed his back pain to 
an injury in service.  He also noted that the moving party's 
service records were destroyed in fire as well as his 
repeated treatment for back pain post service.  The physician 
concluded that given the facts as presented, the moving 
party's initial injury, said to have occurred while in the 
service is a likely cause of his lower back complaints.  

In its December 1985 decision, the Board referred to the 
prior Board decisions in 1975 and 1978 which denied service 
connection for a back disorder on the basis that the 
objective evidence then of record did not demonstrate that 
the veteran had a chronic back disorder in service.  The 
Board then determined that the evidence presented since the 
most recent Board decision in 1978 did not present a new 
factual basis for an allowance.  It was explained that the 
additional evidence, although new and material in part, did 
not show that the veteran had a chronic back disorder in 
service nor did it demonstrate that arthritis of the spine 
was manifested within one year following service.  It was 
noted that statements to the contrary were not supported by 
contemporaneous clinical records.  

Analysis

In the motion at hand, the moving party alleges CUE in the 
Board's decision of December 1985, which denied service 
connection for low back disability.  Specifically, the moving 
party, through his attorney has claimed that there was 
uncontroverted medical evidence of record in 1985, which 
linked the moving party's low back pain to an initial back 
injury during military service.  Therefore the evidence of 
record in 1985 entitled the moving party to service 
connection for a low back disorder under 3.303(d).  It was 
also asserted that if the Board had not misinterpreted or 
failed to apply 3.303(d), and 3.303(b) as well, then the 
outcome would have been manifestly different because the 
Board would have granted service connection for his low back 
condition even in the absence of official military records 
substantiating his allegations.

Under applicable legal criteria in effect in December 1985, a 
decision of the Board was final.  38 U.S.C. § 4004, now 38 
U.S.C.A. § 7104 (West 2002).  However, a claim might be 
reopened if new and material evidence were submitted.  38 
U.S.C. § 4004, now 38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The moving party points to no specific evidence that 
undebatably demonstrated entitlement to the reopening of his 
claim for service connection.

After a review of the record, the Board concludes that the 
1985 Board decision denying service connection for low back 
injury was reasonably supported by the evidence then of 
record, and is not clearly and unmistakably erroneous, as new 
and material evidence had not been submitted to reopen the 
claim.  In denying service connection on those grounds, the 
Board notes that the 1985 Board decision considered the 
evidence of record at the time of the prior rating and Board 
actions which initially denied service connection.  The Board 
in particular considered the October 1957 discharge 
examination report, which did not show the presence of 
current residuals of a back injury.  The Board in 1985 found 
that the evidence added to the record since the previous 1978 
Board decision did not change the factual basis for the 
denial of service connection, inasmuch as it did not show the 
presence of a low back disability in military service.  

The pertinent evidence of record at the time of the Board's 
December 1985 decision included the moving party's October 
1957 discharge examination report, medical statements from 
private physicians, multiple outpatient treatment records, 
lay statements, testimony and the 1975 and 1978 Board 
decisions.  

In its December 1985 decision, the Board noted that the 
moving party was diagnosed by VA with low back disability in 
1974; further, the Board acknowledged that a private 
physician familiar with the veteran's case believed that the 
moving party sustained a back injury in service that is 
related to current back problems.  The physician reported 
initial treatment of the moving party for low back in March 
1958, yet that medical statement contained no clinical 
findings of the existence of chronic residuals of a low back 
injury at that point in time.  

Also, before the Board in December 1985 was the October 1957 
service discharge report.  The Board found significant the 
fact that the veteran gave no contemporaneous history of low 
back injury or of current residual disability therefrom at 
that time, and that no residuals of any such injury were 
clinically found on the separation examination of the 
musculoskeletal system - evidence that supports a conclusion 
that any such inservice injury was acute and transitory and 
resolved without chronic residual disability.  None of the 
extensive subsequent post-service private and VA medical 
records developed from 1959 to 1983 contained evidence of a 
chronic residuals of a low back injury in service.  Of some 
significance is the fact that no pathological clinical 
findings whatsoever pertaining to the low back were recorded 
on a preemployemnt examination in 1959.  After weighing the 
relative probative value of medical evidence favorable and 
unfavorable to the claim, the Board implicitly determined 
that the evidence did not support a determination that a back 
disorder for which service connection may be granted either 
had its onset during service or, within presumptive period.

Additionally for the Board's consideration in December 1985, 
were lay statements statement from individuals regarding the 
veteran's physical condition before during and after service, 
as well as the transcript of testimony in which the veteran 
indicated that he sustained a low back injury during service.  
The Board implicitly discounted the probative value of lay 
evidence as to the etiology and onset of the veteran's back 
disability; and instead, relied upon the available service 
and post-service medical records in determining that a 
chronic back condition was not incurred during service or 
arthritis present within the first post service year.

Thus the evidence added to the record subsequent to the final 
1978 Board decision while new is not material in that it does 
not change the fact that no residual low back disability was 
clinically found on examination at the time of separation 
from service in 1957 or within the presumptive period, and 
supports the reasonable conclusion that any such inservice 
injury had thus been acute and transitory and resolved 
without chronic residual disability.

The Board is satisfied that the correct facts, as they were 
known at the time, were before the Board in 1985, and that 
the law and regulatory provisions extant at the time were 
correctly applied to the evidence of record in 1985 to deny 
the claim for service connection for residuals of a low back 
injury on the grounds that new and material evidence had not 
been submitted to reopen the claim.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the December 17, 1985, Board 
decision on the grounds of clear and unmistakable error is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2




